DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22,25-27,29-32 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the examiner did not find support in the specification as originally filed for the new limitations in claim 22 for Gd(III) ion being stirred for at least 12 hours at reaction temperature, wherein the solvent free method maintains a pH above 7.0 and the API resulting from the solvent-free has a pH greater than 7.5 and a thermodynamic stability constant variation of no more than 0.4. Applicants have not led the examiner to where support for these new limitations may be found and the examiner could not find support himself. Claims 25-27,29-32 and 42-44 incorporate the new matter by dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,25-27,29-32 and 42-44 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Meyer et al. (US 2011/0129425).
Meyer discloses a process for preparing liquid (water) formulations comprising Gd, DOTA and meglumine, with  0.002-0.4 mol % free ligand (DOTA)  (examiner presumes mol % for the free ligand will actually be lower than wt%) and no residual Gd. See entire disclosure, especially abstract, [0028],[0044]-[0045],[0093],[0119], examples and claims. Regarding the limitations in claims 22 and 27 that the formulation comprises less than 50 ppm or 1 ppm of non-aqueous solvent, since Meyer only uses aqueous solution to produce the contrast agent it follows it will have zero amount of non-aqueous solvent. From applicant’s specification (example 1) it appears the low residual amounts of remnant Gd and chelate were a result of adding Gd to an aqueous solution of chelating ligand (DTPA) with stirring, raising the temperature to 95oC and stirring for 3 hours, verifying absence of Gd by Xylenol orange assay, adding more chelate if Gd is present above the claimed amounts and adding megluamine until the pH is between 7.0 to 7.5. Meyer discloses a substantially similar process in which chelate and lanthanide are mixed in aqueous solution, raising the temperature up to 100oC for a duration up to 3 hours, then the stoichiometric amounts of either the ligand or lanthanide are adjusted by measuring the amount of free lanthanide using an assay of Xylenol orange until they are 0 for lanthanide and as low as 0.002% for chelate, then lastly adding megluamine to adjust pH to about 7. See [0024],[0028],[0034],[0056]-[0058],[0093],[0103]-[0104]. These steps are similar to the methods used by applicants to achieve the low residual amounts of both Gd and chelate, thus the examiner has good reason to believe that by following the methods detailed within Meyer the same compound with low amounts of ligand and lanthanide will be produced. Furthermore Meyer discloses examples which further purified the product using chelex, said to remove any residual Gd. See [0192]. 
Regarding the new product by process steps recited in claim 22,42 and 43, these steps do not impart a patentable distinction since the claims are drawn to a contrast agent and the contrast agent of Meyer is within the scope of the pending claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding the new recitation in claim 22 on thermodynamic stability constant for the aqueous formulation, this recitation is part of the product by process limitation in that it is reciting features of the solution used to make the contrast agent. As noted above the process to make the contrast agent does not impart a patentable distinction to the claims. Regardless it follows that since Meyer discloses the same contrast agent an aqueous formulation containing it will have the same properties including thermodynamic stability constant. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
Claim(s) 22,25-27,29-32 and 42-44 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Welzig et al. (US 10,064,961, cited previously).
Welzig discloses organic solvent free methods of producing aqueous liquid pharmaceutical formulations containing a complex of Gd(III), DOTA and megulamine. See entire disclosure, especially abstract, fig. 1, col 3 lines 5-50 and claims.  The concentration of DOTA is 180-2000 ppm, 180 ppm is 0.018wt %, within the claimed range. See claim 9. Regarding the limitations in claims 22 and 27 that the formulation comprises less than 50 ppm or 1 ppm of non-aqueous solvent, since Welzig only uses aqueous solution to produce the contrast agent it follows it will have zero amount of non-aqueous solvent. Additionally it appears from applicants specification (example 1) that the low residual amounts of remnant Gd and chelate were a result of adding Gd to an aqueous solution of chelate (DTPA) with stirring, raising the temperature to 95oC and stirring for 3 hours, verifying absence of Gd, adding more chelate if Gd is present above the claimed amounts and adding megluamine until the pH is between 7.0 to 7.5. Welzig discloses a substantially similar process in which Gd is added to an aqueous solution of DOTA, heated up to 95oC, then the amount of free DOTA or free Gd is determined, adding free DOTA or free Gd in a way such that no free Gd is present, carrying out complexation at elevated temperature (up to 95oC) and adding another base (including megluamine) to adjust the pH to a value between 7.0-7.2. See col 2 lines 1-17, lines 32-46, line 52-59, col 3 lines 13-16, 23-49. These steps are substantially similar to the methods used by applicants to achieve the low residual amounts of both Gd and chelate, thus the examiner has good reason to believe that by following the methods detailed within Welzig the same compound with low amounts of impurity will be produced. It follows that if the methods are the same the compound produced will also be the same.
Regarding the new product by process steps recited in claim 22,42 and 43, these steps do not impart a patentable distinction since the claims are drawn to a contrast agent and the contrast agent of Welzig is within the scope of the pending claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding the new recitation in claim 22 on thermodynamic stability constant for the aqueous formulation, this recitation is part of the product by process limitation in that it is reciting features of the solution used to make the contrast agent. As noted above the process to make the contrast agent does not impart a patentable distinction to the claims. Regardless it follows that since Welzig discloses the same contrast agent an aqueous formulation containing it will have the same properties including thermodynamic stability constant. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22,25-27,29-32 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2011/0129425).
	Meyer is disclosed above. While the reference is considered to be anticipatory it also follows applicants claimed low amounts of both Gd and chelate would be obvious from the teachings within this reference. Meyer teaches that free lanthanide is a risk to patient safety and a person skilled in the art is led to technical solutions that limit this risk. See [0003] and [0012]. Meyer also notes that use of free macrocyclic chelate was discouraged due to risk of the tolerance of free chelate. See [0009]. Thus free lanthanide and chelate were known problems in the field of macrocyclic lanthanide chelate contrast agents. Meyers solution to this problem was to formulate a macrocyclic chelate with a very small amount of non-complexed ligand, 0.002-0.4 mol %, to complex any free lanthanide. See [0014]-[0015]. Meyer goes on to teach how to precisely measure and control the concentrations of free chelate and lanthanide through measuring steps (assay) and adjusting the amounts carefully such that the amount of free ligand is 0.002-0.4 mol % and the amount of Gd is zero. See [0018],[0024]-[0038]. Additionally Meyer teaches examples which further purified the product using chelex, said to remove any residual Gd. See [0192]. Thus Meyer identified the problems of free macrocyclic chelate and lanthanide and taught how through stoichiometric adjustment and purification very low levels of residual chelate and no Gd were realized. Thus one of ordinary skill in the art could through the methods suggested by Meyer by adjusting the parameters outlined within have a high expectation of success in producing the claimed contrast agent with low levels of chelate and Gd. Reason to do so is doing no more than following the suggestion within Meyer that residual amounts of Gd and chelate should be reduced to limit the risk to the patient population. 
	Additionally it is noted that the reaction conditions outlined in applicant’s specification that are said to produce the contrast agent with low levels of chelate and Gd overlap in scope with the conditions used by Meyer. From applicant’s specification (example 1) it appears the low residual amounts of remnant Gd and chelate were a result of adding Gd to an aqueous solution of chelate (DTPA) with stirring, raising the temperature to 95oC and stirring for 3 hours, verifying absence of Gd using Xylenol orange assay, adding more chelate if Gd is present above the claimed amounts and adding megluamine until the pH is between 7.0 to 7.5. Meyer teaches a similar process in which chelate and lanthanide are mixed in aqueous solution, raising the temperature up to 100oC for a duration up to 3 hours, then the stoichiometric amounts of either the ligand or lanthanide are adjusted by measuring the amount of free lanthanide using Xylenol orange assay until they are 0 for lanthanide and as low as 0.002% for chelate, then lastly adding megluamine to adjust pH to about 7. See [0024],[0028],[0034],[0056]-[0058],[0093],[0103]-[0104]. These steps overlap the methods used by applicants to achieve the low residual amounts of free Gd and chelate. Since the conditions used to produce the contrast agent overlap it follows one of ordinary skill could produce the same agent with low residual amounts of chelate and Gd through ordinary and routine adjustment of time, temperature and addition of chelate or Gd if needed after measuring with assay. The "discovery of an optimum value of a variable in a known process is usually obvious." Pfizer, Inc. v. Apotex, Inc., 480 F.3d. at 1368. It follows that if the methods are the same the compound produced will obviously be the same. 
 Claim 22,25-27,29-32 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welzig et al. (US 10,064,961).
Welzig is disclosed above. While the reference is considered to be anticipatory it also follows applicants claimed low amounts of both Gd and chelate would be obvious from the teachings within this reference. Welzig teaches addition of gadolinium oxide and ligand (DOTA) at first with no added meglumine with stirring for a period of time sufficient to form a complex (2 hours exemplified, up to 48 hours described in table 1), at elevated temperatures of 60-95o C, overlapping the temperatures used in the specification. As disclosed by applicant’s specification (ex 1) the low amount of impurity was realized by adjusting the time the reactants were mixed at elevated temperature. Since Welzig teaches overlapping ranges for the time and temperature in which just ligand and gadolinium oxide were mixed before addition of meglumine it follows that the product of Welzig will similarly feature the low percentage of impurity claimed. Thus the low amounts claimed would be a natural result from optimizing the parameters disclosed in Welzig.
Additionally as noted above Welzig teaches the amounts of free DOTA and Gd are adjusted after measuring such that they fall within the claimed amounts for these species, DOTA is present at 180-2000 ppm and free gadolinium less than 10 ppm. See claims 9-10. Thus by doing no more than what is suggested in this reference a contrast agent could be produced with the low residual amounts of Gd and ligand recited in the claims of this reference which are also within the range recited in the pending claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22,25-27,29-32 and 42-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/701,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both overlap in scope in that they claim gadolinium complexes with the same low level of residual Gd and ligand. The primary difference is ‘021 claims the contrast agent in an aqueous formulation, however one in possession of the formulation naturally also has the contrast agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicants assert Meyer and Welzig fail to disclose their recited product by process steps in claim 22 and the thermodynamic stability constant, purportedly not necessarily inherent over the products of the two references.
As noted in the modified rejections above, the steps recited do not impart a patentable distinction since the claims are drawn to a contrast agent and the contrast agents of Meyer and Welzig are within the scope of the pending claims. The recitation on thermodynamic stability constant is part of the product by process limitation in that it is reciting features of the solution used to make the contrast agent. As noted above the process to make the contrast agent does not impart a patentable distinction to the claims. Regardless it follows that since Welzig and Meyer discloses the same contrast agent, an aqueous formulation containing it will have the same properties including thermodynamic stability constant.
Applicants make a confusing argument that Welzig teaches away from the methods of Meyer. The relevance of this argument is very unclear as these two references were no combined with each other. Therefore teaching away from each other is a moot point.
Applicants assert Welzig teaches away from claim 22 since meglumine is added prior to complex formation. Once again as noted above, the process to make the contrast agent does not distinguish the claims since the agent of Welzig is within the scope of the claims. Applicants have not proved that following the disclosure of Welzig contrast agent with the same low residual levels of Gd and ligand would not be produced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618